UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7036



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY LAMAR MORTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:02-cr-00242-5)


Submitted:   December 21, 2006             Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lamar Morton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Troy L. Morton seeks to appeal the district court’s

orders        denying    relief     on    his     purported    “Motion    Requesting    a

Certificate of Appealability,” which the district court construed

as   a       28   U.S.C.    §    2255     (2000)    motion,*     and    his   motion   for

reconsideration of that order.                    Neither order is not appealable

unless        a   circuit       justice    or   judge     issues    a   certificate    of

appealability.           28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).             We have independently reviewed the record and

conclude          that   Morton     has     not    made    the     requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal



         *
      This was Morton’s third § 2255 motion. Previously, we denied
Morton authorization to file a second or successive § 2255 motion.
See United States v. Morton, No. 05-7887, 167 F. App’x 970 (4th
Cir. 2006) (unpublished).

                                            - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -